 In the Matterof A. J.THRALL,W. C. HAFFNER AND M.E. TFrRALL,PARTNERS,D/B/AHAFFNER-THRALL CAR COMPANYandUNITED CON-STRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OFAMERICACase No. 13-R-2875SECOND SUPPLEMENTAL DECISIONANDORDERIDecember 29, 19.45Pursuant to the Board's Decision and Direction of Election issuedherein on April 24, 1945,1 an election by secret ballot was held onMay 22, 1945, under the direction and supervision of the RegionalDirector for the Thirteenth Region (Chicago, Illinois).Upon theconclusion of the election, a Tally of Ballots was furnished the partiesin accordance with the Rules and Regulations of the Board.The Tally shows that of the approximately 25 eligible voters, 24cast valid votes, of which 11 were for the Union and 13 against.2On May 24, 1945, the Union filed objections to the results of theelection alleging,inter alia,that the Company had, prior to the elec-tion, interfered with, restrained, and coerced the employeesin viola-tion of rights guaranteed in Section 7 of the Act. On July 11, 1945,the Regional Director issued a Report on the Union's objections find-ing that the Company's conduct before the election raised materialand substantial issues with respect to the election.No exceptions tothis Report were filed by either party. Concurring in the finding ofthe Regional Director, the Board, on September 14, 1945, directedthat a hearing be held on the Union's objections.Pursuant to notice duly served upon the parties, a hearing on theobjections was held on October 30, 1945, at Chicago Heights, Illinois,before R. N. Denham, Trial Examiner. The Company and the Unionappeared and participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to produce evi-'61N L R. B. 703.2 The initial Tally served onthe parties following the election showed 11 votes for theUnion,11 votes against and 2 challenged ballots.OnAugust 17,1945, the Board directedthat the challengedballots be opened and counted.The results given above include thecount of the challengedballots.65 N L. R B No. 15.679100-46-vol 65-663 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdente bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:SUPPLEMENTALFINDINGS OF FACTThe credible evidence adduced at the hearing establishes thefollowing :1.The Union commenced organizing the Company's employees inDecember 1944. Learning of the Union's efforts shortly thereafter andbelieving that Knaack, a veteran employee, -%i as a leader in theseactivities,A. J. Thrall, one of the partners, questioned Knaack con-cerning the Union on two separate occasions in January and February1945.In summary, Thrall accused Knaack of being the "head" ofthe Union, asked why the men wanted a union and what they expectedto "get out of it," and suggested that the men form a company unionif they desired union representation.2.On the pay day before the election, the Company's night watch-man, James Saylors, who could neither read nor write, enteredThrall's office to receive his salary check.During a short conversationwhich ensued, Thrall showed Saylors a union application card andasked if the latter had signed a similar card. Saylors replied that hiswife had signed one for him. Thrall then said, "You will be sorry forsigning the card."Thrall also asked one or two other employees ifthey had signed un ion application cards.3.About a week before the election, the Company's foreman saidto Saylors, "Be sure and vote against the election.We have beengood to you and be sure you vote against it."4.On the day before the election, W. C. Haffner, another partner,went through the plant interrogating individually about half of theemployees while they were engaged at work.Haffner's questions andcomments to each individual employee were not identical althoughthey followed a somewhat similar pattern.He asked employees if theyhad ever belonged to another union and if so, whether they had de-rived any benefits from such membership.He requested their opin-ions concerning the Union and argued that a union in so small anestablishment would not be effective.He referred to the allegedlygenerous manner in which the Company had treated its employees.To at least two employees, he said, "Boys, we don't want a union here."Although Haffner contended that his activities on the day beforethe election were directed entirely to persuading the employees tovote in the election regardless of how they voted, his conduct revealsthat he was actually engaged in pressing a vigorous campaign againstthe Union. HAFFNER-THRALL CAR COMPANY65An election in a representation proceeding serves its true purposeonly if the conditions surrounding the election are such that theemployees are enabled to register their free and untrammeled desiresas to representation.Accordingly, where events preceding the electionmake impossible the exercise of that free choice, the Board will annulthe election.'In the present proceeding, the Company through itspartners and agents, created an atmosphere of intimidation about theelection which rendered impossible the securing of a free and uncoercedvote on the choice of a bargaining representative.Particularly in-timidating was the procedure which Haffner adopted in his campaignagainst the Union. In seeking out employees while at work forindividual persuasion, Haffner was engaging in a subtle form of co-ercion more potent than an employer's address to a forced audienceof his employees, a practice which the Board has condemned in asimilar context of interference with employee self-organization 4Accordingly, because the election held on May 22, 1945, was not a freeelection within the Board requirements, we shall sustain the Union'sobjections and annul the election.When the Regional Director advisesus that the time is appropriate, we shall direct a new election amongthe Company's employees.ORDERIT ISHEREBY ORDEREDthat the election held on May 22, 1945, amongthe employees of Haffner-Thrall Car Company, Chicago Heights,Illinois,be, and it hereby is, vacatedand set aside.3 SeeMatter of Thompson Products,Inc.,57 N. L R B 925;Matter of Chapman De-hydmator Company,53N.L R. B.344;Matter of General Motors Corporation,46N. L. It. B 574."SeeMatter of WennonahCotton Mills Company,Inc.,63 N. L R.B. 143 ;Matter ofThompson Products,Ina,60 N L.R B 1381.